956 F.2d 1168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard Mario MONTOYA, Defendant-Appellant.
No. 91-50238.
United States Court of Appeals, Ninth Circuit.
Submitted March 3, 1992.*Decided March 13, 1992.

Before CANBY, KOZINSKI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
We need not decide whether the plea agreement contained an enforceable waiver under  United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).   The only point appellant raises concerns the district court's discretionary decision not to depart downward.   As counsel must be aware, that decision is not reviewable.   United States v. Morales, 898 F.2d 99, 103 (9th Cir.1990).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3